Citation Nr: 1817845	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-53 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia, mild tri-compartmental degenerative disease with recurrent subluxation or lateral instability, effective February 15, 2006.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia, mild tri-compartmental degenerative disease with limitation of motion, effective February 15, 2006.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia, mild tri-compartmental degenerative disease with recurrent subluxation or lateral instability, effective February 15, 2006.

4.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia, mild tri-compartmental degenerative disease with limitation of motion, effective February 15, 2006.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected left knee disabilities.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected right knee disabilities.

7.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1970 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A November 2017 rating decision found clear and unmistakable error in failing to grant separate ratings for left and right knee chondromalacia and mild tricompartmental degenerative disease with limitation of motion (10 percent each, effective February 15, 2006).  The grant of an increased or separate compensable rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.  The separate issues of entitlement to ratings in excess of 10 percent for limited motion of the left and right knees have been added to the title page.

In January 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  On January 9, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran to withdraw the appeal for the issues of service connection for peripheral neuropathy of the left and right lower extremities, as well as four increased rating claims for bilateral knee disabilities based on limited motion and subluxation.

2.  The preponderance of the evidence demonstrates that the Veteran's prostate cancer is due to or a result of herbicide agent exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of a rating in excess of 10 percent for left knee chondromalacia, mild tri-compartmental degenerative disease with recurrent subluxation or lateral instability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal for the claim of a rating in excess of 10 percent for left knee chondromalacia, mild tri-compartmental degenerative disease with limitation of motion have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of a substantive appeal for the claim of a rating in excess of 10 percent for right knee chondromalacia, mild tri-compartmental degenerative disease with recurrent subluxation or lateral instability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of a substantive appeal for the claim of a rating in excess of 10 percent for right knee chondromalacia, mild tri-compartmental degenerative disease with limitation of motion have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of a substantive appeal for the claim of service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of a substantive appeal for the claim of service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for prostate cancer have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Withdrawal of Claims

On January 9, 2018, the Veteran appeared at a Board hearing before the undersigned and verbally expressed his desire to withdraw the appeal for claims of service connection for peripheral neuropathy of the left and right lower extremities, as well as four increased rating claims for bilateral knee disabilities based on limited motion and recurrent subluxation or lateral instability.  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for service connection for peripheral neuropathy of the left and right lower extremities, as well as four increased rating claims for bilateral knee disabilities based on limited motion and recurrent subluxation or lateral instability is appropriate.  See 38 U.S.C. § 7105(d).  Accordingly, further action by the Board on these claims is not appropriate and the Veteran's appeal on these issues should be dismissed.  Id.  

Service Connection for Prostate Cancer

The Veteran contends that he developed prostate cancer as a result of herbicide agent exposure while stationed in U-Tapao Royal Thai Air Force Base in Thailand.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this presumption include, in relevant part, prostate cancer.  38 C.F.R. § 3.309(e).

VA's Compensation Service (CS) issued guidance concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, CS indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), CS has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, CS has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, CS stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao Royal Thai Air Field Base.  CS indicated that herbicide exposure should be acknowledged on a facts found or direct basis if: (1) a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by his or her service occupational specialty (MOS), performance evaluations, or other credible evidence; (2) an Army veteran was a member of a military police unit that served at or near a base perimeter in Thailand; or (3) an Army veteran who served on an air base in Thailand and provided perimeter security.

The existence of a present disability is established through the Veteran's VA treatment records produced during the course of his appeal.  These records contain a diagnosis of primary malignant neoplasm of the prostate.  

Service treatment records (STRs) did not reveal any abnormalities that were attributed to prostate cancer.  However, the Veteran's claim was initially denied because there was no evidence of the Veteran having been in Thailand during service.  Upon further inspection, there is a STR from January 1972 that shows the Veteran received treatment for an unrelated medical issue, which contains two stamps indicating the record was created by the "11th USAF Hospital" in "U-Tapao Air Base.  Thailand."  An August 1972 STR also documented that the Veteran had been in Thailand within the past six months, which further corroborates the Veteran's otherwise undocumented service in Thailand in other military personnel records.

Furthermore, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Upon review of the evidence, the Board concludes that the evidence of record is in relative equipoise as to whether the Veteran was exposed to herbicide agents while serving in Thailand.

The Veteran submitted buddy statements from two different fellow servicemen that were aware of his short period of service in Thailand.  One of these men, P.M., personally accompanied the Veteran on this trip.  See Buddy Statement, received December 2017.

A VA treatment record dated in October 2017 contains a positive nexus opinion from a treating physician.  The VA physician noted the Veteran's military service in Thailand, his exposure to herbicides sprayed along the perimeter of the base, and his current diagnosis for stage four prostate cancer.  The physician opined that the Veteran's herbicide agent exposure was as likely as not a significant contributory factor in causing the Veteran's prostate cancer.  The Board finds this medical opinion highly probative of a positive nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran testified before the undersigned in January 2018.  He endorsed service in Thailand that is consistent with the record.  He also explained that while he was stationed in Thailand, he was there for approximately 84 days and worked six days per week.  He said that his duties as a plumber consisted of frequent visits to the base perimeter to retrieve supplies and working in areas near the perimeter where the foliage was dead.  The Veteran has explained that his barracks were also "less than a football field away from the base perimeter."  See October 2017 Statement in Support of Claim.  The Board finds the Veteran's service while stationed in Thailand are consistent with circumstances described in the May 2010 CS bulletin.

In this appeal, the Veteran's lay assertions, the January 1972 STR, the October 2017 VA treatment record with medical opinion, and the clinical evidence of the Veteran's prostate cancer diagnosis are persuasive in the Board's finding that the Veteran's prostate cancer is due to herbicide agent exposure.  The record supports the conclusion that the Veteran has a current disability of prostate cancer.  The Veteran is presumed to have been exposed to herbicides while working near the perimeter of the U-Tapao airfield base in Thailand and has been diagnosed with a disability presumptively linked to herbicide agent exposure.  Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for prostate cancer is warranted and the claim is granted.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board is granting, in full, the benefit of service connection for prostate cancer sought on appeal and thus VA has no further duty to notify or assist.









ORDER

A rating in excess of 10 percent for left knee chondromalacia, mild tri-compartmental degenerative disease with recurrent subluxation or lateral instability, effective February 15, 2006, is dismissed.

A rating in excess of 10 percent for left knee chondromalacia, mild tri-compartmental degenerative disease with limitation of motion, effective February 15, 2006, is dismissed.

A rating in excess of 10 percent for right knee chondromalacia, mild tri-compartmental degenerative disease with recurrent subluxation or lateral instability, effective February 15, 2006, is dismissed.

A rating in excess of 10 percent for right knee chondromalacia, mild tri-compartmental degenerative disease with limitation of motion, effective February 15, 2006, is dismissed.

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected left knee disabilities, is dismissed.

Service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected right knee disabilities, is dismissed.

Service connection for prostate cancer due to herbicide agent exposure is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


